                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   MARY KAY, INC.,                                      §
                                                        §
            Plaintiff,                                  §
                                                        §
   v.                                                   §   Civil Action No. 3:19-CV-02266-X
                                                        §
   BEVERLY WANZA, FAITH BY                              §
   DESIGN, LLC, and JOHN DOES 1–                        §
   10,                                                  §
                                                        §
            Defendants.                                 §

                         MEMORANDUM OPINION AND ORDER

        Plaintiff Mary Kay, Inc. moves to effect substitute service on defendant Beverly

Wanza [Doc. No. 8]. The Court grants the motion.1

                                                    I.

        Mary Kay filed this suit against Wanza and other defendants for multiple

alleged violations of the Lanham Act, trademark dilution under the Texas Business

& Commerce Code, trademark infringement and unfair competition under Texas

common law, and breach of contract. Through a process server, Mary Kay has

attempted four times to personally serve Wanza at her Tokalon Lane2 residence: on


        1 Under Section 205(a)(5) of the E-Government Act of 2002 and the definition of “written
opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[ ] issued
by the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been
written, however, primarily for the parties, to decide issues presented in this case, and not for
publication in an official reporter, and should be understood accordingly.
        2 To address the privacy concerns associated with disclosing residence addresses, the court will
refer to addresses by street name without listing the specific address and city. See Fed. R. Civ. P.
5.2(e)(1) (permitting court to require redaction of information not specifically listed in Rule 5.2(a)(1)–
(4)).



                                                    1
September 27, 2019, at 3:35 p.m.; October 1, 2019, at 7:20 p.m.; October 3, 2019, at

7:25 a.m., and on October 5, 2019, at 10:10 a.m.

      Mary Kay’s motion to effect substitute service is supported by the affidavit of

Charles Parker Goodson, which details Mary Kay’s attempts to serve Wanza at

Tokalon Lane. Goodson claims that he attempted to serve Wanza on four different

days and four different times of day (described above), and that mail addressed to

Wanza was at the front door of the residence at the time of the attempt on September

27, 2019, that a vehicle registered to Ronald R. Wanza was parked at the residence

at the time of the attempt on October 1, 2019, and that Wanza’s vehicle was parked

at the residence at the time of the attempt on October 3, 2019. Additionally, Goodson

left his contact information at the door on each attempt, and on each of his three final

attempts Goodson noticed the previous note he placed had been removed when he

had returned. Goodson also confirmed with the Tarrant Appraisal District that

Beverly Wanza is a current owner of the house on Tokalon Lane.

                                          II.

      Mary Kay moves to effect substitute service on Wanza. It asks the Court to

allow it to serve Wanza by leaving the summons and complaint with anyone over

sixteen (16) years of age at the Tokalon Lane residence in Arlington, or by affixing

the summons and complaint to the front door or gate of the Tokalon Lane residence.

Federal Rule of Civil Procedure 4(e)(1) provides that service can be made by

“following state law for serving a summons in an action brought in courts of general




                                           2
jurisdiction in the state where the district court is located or where service is made[.]”

Texas law provides that when personal service has been unsuccessful,

             [u]pon motion supported by affidavit stating the location of
             the defendant’s usual place of business or usual place of
             abode or other place where the defendant can probably be
             found and stating specifically the facts showing that
             service has been attempted . . . but has not been successful,
             the court may authorize service (1) by leaving a true copy
             of the citation, with a copy of the petition attached, with
             anyone over sixteen years of age at the location specified in
             such affidavit, or (2) in any other manner that the affidavit
             or other evidence before the court shows will be reasonably
             effective to give the defendant notice of the suit.

TEX. R. CIV. P. 106(b). In this case, “service has been attempted but has not been

successful.” Mary Kay’s multiple attempts through a process server to serve Wanza

at her residence address support the reasonable inference that any further attempts

will also be unsuccessful.

      Accordingly, the Court GRANTS Mary Kay’s October 11, 2019 motion for

substitute service on defendant Beverly Wanza as set forth in this memorandum

opinion and order.



      IT IS SO ORDERED this 28th day of October 2019.




                                                 _________________________________
                                                 BRANTLEY STARR
                                                 UNITED STATES DISTRICT JUDGE




                                            3
